DETAILED ACTION
	This Office action details a non-final action on the merits for the above referenced application No.  Claims 1, and 3-14 are pending in this application.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 16 Feb. 2021 has been entered.
 
Status of Claims
	Claims 1, and 3 are amended.  Claim 2 is canceled.
Response to Amendment
	The amendments filed on 16 Feb. 2021 have been entered.

Response to Arguments
	In view of Applicants amendments, the rejection of claim 1 under 35 USC 103(a) as being unpatentable over Di Vaira et al. (J. Chem. Soc., Dalton Trans.; published 1996), in view of Norante et al. (Inorg. Chem.; published 1990) is withdrawn.
	In view of Applicants amendments, the rejection of claims 1, 4-8, and 11-12 under 35 USC 103(a) as being unpatentable over Di Vaira et al (J. Chem. Soc., Dalton Trans.; published 
	In view of Applicants amendments, the rejection of claims 1, and 4-12 under 35 USC 103(a) as being unpatentable over Di Vaira et al (J. Chem. Soc., Dalton Trans.; published 1996), in view of Norante et al. (Inorg. Chem.; published 1990), in further view of Aime et al. (US 2005/0191243 A1; published 1 Sep. 2005), in further view of Rodriguez et al. (Mag. Res. Meth. Appl. Pharm. Res.; published 2008) and Caravan et al. (US 2006/0275217 A1; published 7 Dec. 2006) is withdrawn.
	In view of Applicants amendments, the rejection of claims 1, and 13-14 under 35 USC 102(b) as being anticipated by Di Vaira et al. (J. Chem. Soc., Dalton Trans.; published 1995) is withdrawn.
	In view of Applicants amendments, the rejection of claims 1, 3-8, and 11-12 under 35 USC 103(a) as being unpatentable over Port (WO 2006/032705 A2; published 30 Mar. 2006), in view of Unger et al. (US 5,312,617; published 17 May 1994) is withdrawn.

New Grounds of Rejection
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 1 and 4 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Weyhermüller et al. (J. Chem. Soc., Dalton Trans.; published 1998), in view of Dunand et al. (Chem. Eur. J.; published 2001; see attached 892).

	Weyhermüller et al. teach nitrogen versus oxygen co-ordination of carboxamide-functionalized triazacyclononane ligands in transition metal ion complexes (see title).  Weyhermüller et al. teach tacn based ligands for the synthesis of high- and low-valent organometallics as well as for the preparation of models of metalloprotein active sites.  This macrocyclic amine is readily derivatized at the nitrogen atoms.  Our interest in functionalization 
    PNG
    media_image1.png
    215
    529
    media_image1.png
    Greyscale
 (see pg. 3805).  Weyhermüller et al. disclose [NiIIL][ClO4]2 (9), FeIIL][ClO4]2 (11), [NiII(MeL)][ClO4]2 (15), and [FeII(MeL)][ClO4]2 (17) complexes (see pg. 3807).  Weyhermüller et al. teach that the magnetic moments for complexes 11 (FeII) and 12 (MnII) have been measured and are in accord with their high spin nature (see pg. 3812).  Weyhermüller et al. characterized the crystal structures of the complexes therein such as  complex 9.
	Weyhermüller et al. do not disclose a compound of instant formula 
    PNG
    media_image2.png
    138
    140
    media_image2.png
    Greyscale
 wherein R1= 
    PNG
    media_image3.png
    90
    122
    media_image3.png
    Greyscale
.  Weyhermüller et al. do not disclose a pharmaceutically acceptable carrier.
	Dunand et al. teach towards rational design of fast water exchanging Gd(dota-like) contrast agents?  Importance of M/m ratio (see title).  Dunand et al. embraces an interest in the solution dynamics of [Ln(dota-like)(H2O)] complexes.  These compounds exist in two forms, M and m: The M isomer has a square antiprismatic geometry, while the m isomer has a twisted square anti-prismiatic arrangement of the ligand (see pg. 2001).  Dunand et al. disclose 
    PNG
    media_image4.png
    287
    300
    media_image4.png
    Greyscale
, 
    PNG
    media_image5.png
    290
    337
    media_image5.png
    Greyscale
, and 
    PNG
    media_image6.png
    293
    306
    media_image6.png
    Greyscale
 (mixture of stereoisomers), respectively (see pg. 5161).
	It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify the complexes of Weyhermüller et al. by substituting the acetamide pendent groups of L in 9, 11, 15 and 17 with 
    PNG
    media_image3.png
    90
    122
    media_image3.png
    Greyscale
 as taught by Dunand et al. because advantageously enable investigating the steric effect of methyl substitution on the electronic properties and co-ordination environment and geometry of the complexes.  There would have been a reasonable expectation of success homologs are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties. In re Wilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977).  It would have been obvious to a person ordinary skill in the art before the effective filing date to further modify the complexes of Weyhermüller et al. by further incorporating water as pharmaceutically acceptable carrier as taught by Dunand et al. because it would advantageously enable embracing the solution dynamics of the complexes.
	
s 1 and 3-4 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Weyhermüller et al. (J. Chem. Soc., Dalton Trans.; published 1998), in view of Farrugia et al. (Acta Cryst.; published 1991).

	Weyhermüller et al. teach as discussed above.  In addition, Weyhermüller et al. teach that a variety of pendent arms ligands such as CH2CH2OH have been prepared to generate a battery of ligands possessing divergent steric and electronic properties and co-ordination environments (see pg. 3805).
	Weyhermüller et al. do not further disclose the macrocyclic core  
    PNG
    media_image7.png
    133
    174
    media_image7.png
    Greyscale
.
	Farrugia et al. the structure of 1,4,7-tris[(2S)-2-hydroxypropyl]-1,4,7-triazacyclononanenickel dibromide monohydrate (see title).  Farrugia et al. teach that the Ni atom is coordinated octahedrally to the fac-N3O3 donor set of the macrocyclic ligand, and a molecule of water is hydrogen bonded to one of the ligand hydroxyl groups (see pg. 1312; Fig. 1).
It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify the complex of Weyhermüller et al. by substituting the acetamide pendent groups of 9, 11, 15 and 17 with CH2CH2OH groups as taught by Weyhermüller et al. and Farrugia et al. because it would advantageously enable identifying interesting steric and electronic properties and coordination environments.  There would have been a reasonable expectation of success because for example 9 substituted with CH2CH2OH groups is a mere homolog of the complex disclosed by Farriugia et al.  See In re Wilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977).
	
s 1 and 3-4 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Weyhermüller et al. (J. Chem. Soc., Dalton Trans.; published 1998), in view of Dunand et al. (Chem. Eur. J.; published 2001; see attached 892), and Farrugia et al. (Acta Cryst.; published 1991), in further view of Alcock et al. (Acta Cryst.; published 1999).

Weyhermüller et al. teach as discussed above.
	Weyhermüller et al. do not further disclose a NiII or FeII (high spin) complex with the macrocyclic core 
    PNG
    media_image8.png
    182
    188
    media_image8.png
    Greyscale
.
	Dunand et al. teach as discussed above.
	Farrugia et al. teach as discussed above.
	Alcock et al. teach tris(2-pyridinylmethyl)triazacyclododecane complexes of FeII and CuII (see title).  Alcock et al. teach that the most obvious difference between the nine- and 12-membered ring complexes is that the FeII ion changes from low to high spin when the ring size increases (see pg. 886).  Alcock et al. teach that it is clear that the rigid 12-membered ring enforces M-N distances substantially longer that with the [9]-N3 ring, thus stabilizing the larger high-spin FeII ion.  It also favors larger MII ions over MIII (see pg. 887).
	It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify the complex of Weyhermüller et al. by further substituting the 9-membered tacn macrocyclic ring the 12-membered DOTA macrocyclic ring as taught by Dunand et al. and Alcock et al. because it would advantageously enable stabilizing and favoring the larger high spin FeII ion.

s 1, 4-8, and 11-12 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Port et al. (WO 2006/032705 A2; published 2006), in view of Dunand et al. (Chem. Eur. J.; published 2001; see attached 892).

	Port et al. teach as discussed in the Office action filed on 14 Sep. 2020.  Port et al. teach a contrast agent encapsulating system for CEST imaging (see title).  Port et al. teach MRI (see pg. 1).  Port et al. teach a diagnostic method of a chemico-physical parameter comprising the administration in appropriate quantity of at least one contrast product pool of mobile protons in chemical exchange with water (see pg. 6).  Port et al. teach CEST imaging organs and tissues in a human or animal body (see pg. 6).  Port et al. teach DOTAM chelate (see pg. 19; claim 7).  Port et al. teach Fe(II) and Ni(II) (see pgs. 5 and 17; claim 5).  Port et al. teach temperature (thermometry) and pH parameters (see pg. 18).  Port et al. teach a pharmaceutically acceptable carrier (see pg. 5).
	Port et al. do not disclose a method comprising administering a DOTAM derivative having 
    PNG
    media_image3.png
    90
    122
    media_image3.png
    Greyscale
 pendent groups or a DOTAM derivative having 
    PNG
    media_image3.png
    90
    122
    media_image3.png
    Greyscale
 pendent groups and a pharmaceutically acceptable compositions thereof.
	Dunand et al. teach as discussed above.
	It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify the methods of Port et al. (methods of MRI or CEST imaging organs or tissues in an animal or human body comprising administering a DOTAM derivatives) by administering a high-spin Fe(II) or Ni(II) complex of a DOTAM derivative having 
    PNG
    media_image3.png
    90
    122
    media_image3.png
    Greyscale
 pendent groups optionally wherein the image is obtained using thermometry or pH mapping as taught by Port et al. and Dunand et al. because it would have been expected to provide an equivalent method for CEST or MRI imaging using a DOTAM derivative homolog expected to enable MRI and CEST imaging.  Stereoisomers are prima facie obvious in the absence of unexpected results. See In re May, 574 F.2d 1082, 197 USPQ 601 (CCPA 1978).

Claims 1, and 4-12 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Port et al. (WO 2006/032705 A2; published 2006), in view of Dunand et al. (Chem. Eur. J.; published 2001; see attached 892), in further view of Rodriguez et al. (Mag. Res. Meth. Appl. Pharm. Res.; published 2008).

	Port et al. teach as discussed above.
	Port et al. do not further teach paraCEST imaging or MRI.
	Dunand et al. teach as discussed above.
	Rodriguez et al. teach as discussed in the Office action filed on 14 Sep. 2020.  Rodriguez et al. teach that MRS offers the possibility of investigating the concentration and distribution of certain drugs administered at high concentration for example cancer imaging (see pg. 3638).  Rodriguez et al. teach that paraCEST offers more efficient transfer of magnetization (see pg. 3643).
	It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify the method of Port et al. by obtaining an imaging using CEST or MRS as taught by Rodriguez et al. because it would have been expected to advantageously enable .
	
Claims 1, 4-8, and 11-14 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Port et al. (WO 2006/032705 A2; published 2006), in view of Dunand et al. (Chem. Eur. J.; published 2001; see attached 892), in further view of Di Vaira et al. (J. Chem. Soc., Dalton Trans.; published 1996).

	Port et al. teach as discussed above.
	Port et al. do not further teach a DOTAM derivative of the formulas 
    PNG
    media_image9.png
    163
    157
    media_image9.png
    Greyscale
, 
    PNG
    media_image10.png
    165
    162
    media_image10.png
    Greyscale
, 
    PNG
    media_image11.png
    117
    127
    media_image11.png
    Greyscale
  or 
    PNG
    media_image12.png
    121
    114
    media_image12.png
    Greyscale
.
	Dunand et al. teach as discussed above.
	Di Vaira et al. teach as discussed in the Office action filed on 14 Sep. 2021.  Di Vaira et al. teach MRI in clinical practice (see pg. 2679).  Di Vaira et al. teach 1,4,7,10-tetraazacyclononane derivative L1, L2, and L3 of the formulas 
    PNG
    media_image13.png
    117
    116
    media_image13.png
    Greyscale
 wherein R’ = H or Me (see pg. 2679).  Di Vaira et al. that the basicity properties of compounds bearing co-ordinating pendant groups may be intriguing, because of the proximity of many donor atoms as well as of the geometric constraints imposed on their environments by the frameworks… Such 2 (M=Ni2+ or Zn2+; L=L1, L2, or L3; Y=ClO4-; M=Ni2+, L=L1, Y=BPh4) and [NiL1][ClO4]2 (see pgs. 2680-2681; Figs. 1 and 2).
	It would have been obvious to a person of ordinary skill in the art before the effective filing date to further modify the complexes taught by Port et al. by substituting two of the obvious priopanamide co-ordinating arms with H or Me in the trans pattern taught by Di Vaira et al. as taught by Di Vaira et al. because it would have been expected to result in an equivalent Ni(II) or Fe(II) complex suitable for CEST imaging and/or advantageously enable interesting co-ordinating properties and chemical reactivity.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN R DONOHUE whose telephone number is (571)270-7441.  The examiner can normally be reached on Monday - Friday, 8:00 - 5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on (571)272-0616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private 
/Michael G. Hartley/Supervisory Patent Examiner, Art Unit 1618                                                                                                                                                                                                        

/SEAN R. DONOHUE/
Examiner, Art Unit 1618